DETAILED ACTION

Claim Objections

Claim 1 is objected to because the claim cited “ … (20, 30, 40, 50, 60, ….) ” and it is unknown what other values can be included after the number 60 – see page 40, lines 2-3; page 41, lines 6-7 and line 29.  Appropriate correction is required.
Claims 2, 5, and 7 are objected for similar reason as claim 1. 

Claim 8 is objected to because the claim cited “… (20, 30, 40, 50, 60, ….) ” and it is unknown what other values can be included after the number 60 – see page 45, line 25; page 46, line 3, 6, 14 and page 47, line 4.  Appropriate correction is required.
Claims 9, 12, and are objected for similar reason as claim 8. 

Claim 15 is objected to because the claim cited “… (20, 30, 40, 50, 60, ….) ” and it is unknown what other values can be included after the number 60 – see page 50, line 29; page 51, lines 6, 8-9, and 16; and page 52, line 5.  Appropriate correction is required.
Claims 16, 18, 19, and 21 are objected for similar reason as claim 15. 

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 and 1 of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed system operable in associated platooning vehicle because usage of the system claim from patent ’123 would cover the instant claimed system operable in associated platooning vehicle.

Claims 5-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6  of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed system operable in associated platooning vehicle because usage of the system claim from patent ’123 would cover the instant claimed system operable in associated platooning vehicle.



Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for controlling reorganization of associated platooning vehicle because usage of the method claim from patent ’123 would cover the instant claimed method for controlling reorganization of associated platooning vehicle.

Claims 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-9 and  7 of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for controlling reorganization of associated platooning vehicle because usage of the method claims from patent ’123 would cover the instant claimed method for controlling reorganization of associated platooning vehicle.

Claims 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12  of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed method for controlling reorganization of associated platooning vehicle because usage of the method claims from patent ’123 would cover the instant claimed method for controlling reorganization of associated platooning vehicle.


Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed non-transitory computer-readable storage medium storing a set of instruction  for controlling reorganization of associated platooning vehicle because usage of the system claim from patent ’123 would cover the instant claimed non-transitory computer-readable storage medium storing a set of instruction  for controlling reorganization of associated platooning vehicle. 

Claims 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 and 1  of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed non-transitory computer-readable storage medium storing a set of instruction for controlling reorganization of associated platooning vehicle because usage of the system claims from patent ’123 would cover the instant claimed non-transitory computer-readable storage medium storing a set of instruction  for controlling reorganization of associated platooning vehicle. 

Claims 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10,372,123 B2. It would have been obvious for one of ordinary skill in the art to have implemented the claimed non-transitory computer-readable storage medium storing a set of instruction for controlling reorganization of associated platooning vehicle because usage of the system claims from patent ’123 would cover the instant claimed non-transitory computer-readable storage medium storing a set of instruction  for controlling reorganization of associated platooning vehicle. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothoff (Pub. No.: US 2015/0154871 A1). 

Regarding claims 1-14 and 15-21, Rothoff et al. disclose a method and control system for controlling movement of a group of road vehicle (e.g., platoon of vehicles) comprising an associated leading vehicle (10) (e.g., a lead vehicle 16) and a plurality of associated following vehicles (20, 30, 40, 50, 60, ...) cooperatively travelling as a linear column platoon (P) in an associated geographical area on an associated roadway in a first direction (D) along a forward path (F) (e.g., Figure 3B depicts a plurality of vehicles forming a same line group with said lead vehicle) for controlling reorganization of the platooning vehicles from the linear column platoon (P) to a non-linear platoon (VSP1, VSP2, VSP3, VSP4) (e.g., the lead vehicle is configured to control movement and formation of the whole group of vehicles (100); for instance, Figure 3a depicts group 100 formation of two different lanes, the group 100 can have variable shape formation) (see par. 89, 95; Figure3a), the system comprising: 
a platoon control unit configured to be disposed in the associated leading vehicle (10) (e.g., a first portion 202 / first control unit 204, which is physically located on the lead vehicle, configured to control group of vehicle 100)(see par. 98 and Figure 4), the platoon control unit (first portion 202 / first control unit 204) comprising: 
a processor (e.g., programmed processor)(see par. 103); 
a non-transient memory device operatively coupled with the processor; and 
logic stored in the non-transient memory and executable by the processor to selectively reorganize the platooning vehicles (e.g., memory and stored computer executable instructions for performing and / or functions; for instance, first control unit 204 configured to control group of vehicle 100 for obtaining variable shape formation) (see par. 103,89, 95, 98, and Figure 3a); 
a communication receiver (e.g., first communication means 206)(see par. 99) operatively coupled with the platoon control unit (e.g., a first portion 202 / first control unit 204 comprising the first communication means 206), the communication receiver being operable to: 
receive performance capability signals (PerformSig) from one or more of the plurality of associated following vehicles (20, 30, 40, 50, 60, ...) (e.g., data about the one or more additional vehicle(s) and / or an environment around the one or more additional vehicle(s) are being communicated to the first control unit 204 comprising the first communication mean 206 and utilized for controlling the movement of the group)(see par. 102), the performance capability signals (PerformSig) (e.g., data about vehicle(s) – engine, transmission, brake (emergency) and other – and their environment / surrounding – claim 2, 5-6, 9, 12 and 13)(see par. 39, 41, 87, 91, 97) comprising performance data (Perform_Data) representative of one or more performance characteristics of the one or more of the plurality of associated following vehicles (20, 30, 40, 50, 60, ...) (e.g., the first control unit controls the movement of the one or more additional vehicles of the group. The group 100 is controlled based on the number of vehicles in the group, their capabilities and / or surrounding traffic)(see par. 12 and 97); 
a global position sensor (GPS) receiver operatively coupled with the platoon control unit (e.g., using external data being communicated to the vehicle; for instance, GPS data)(see par. 77-78), the GPS receiver being operable to:
 receive a global position signal (GPSSig) from an associated source of global position information (e.g., GPS data), the global position signal comprising global position data (GPSData) representative of a position of the associated leading vehicle (10) relative to the associated geographical area (e.g., using external data being communicated to the vehicle; for instance, GPS data, which is used to determine vehicle’s position with respect to a particular region / area)(see par. 77-78); and  40 013097-024011 P-BC VS-2016-147-US-02 
4284276.1a communication transmitter operatively coupled with the platoon control unit (e.g., communication means comprise any wireless communication devices suitable for inter-vehicle or vehicle-to-vehicle communication)(see par. 25, 43, 46, 58, 59, 64, 78, 80, 99, 100), the transmitter comprising: 
a first communication interface, the first communication interface being responsive to a reorganization initiate signal (Reorg) to selectively transmit, to a first set (R1) of first and second following vehicles (20, 30) of the plurality of following vehicles (20, 30, 40, 50, 60, ...) (e.g., moving around an object 108 required reorganization of the group of vehicle 100. Furthermore, other vehicle can join the group of vehicle 100 prompting a reorganization of the group, which can have a variable shape formation)(see par. 96, 48, 94 and Figure 3C ): 
a first lateral offset distance signal (1stLat_OffSig) comprising first lateral offset distance data (1st_Lat_Off) representative of first lateral offset distances (1stOffsets) in a direction perpendicular to the forward path (F) (e.g., vehicles of the group are moveable relative to each other within the group as lateral position)(see par. 43,58, and 90) and offset from the forward path (F) to be maintained in the non-linear platoon (VSP1) by each of the first and second vehicles (20, 30) of the first set (R1) relative to the forward path (F) (e.g., Figures 2 and 3a depicted group of vehicles 100  - containing a lead vehicle – travelling in two different lanes and having a lateral position (offset) to each other, perpendicular to the travel direction (arrow) – see annotated Figure 2 below – claim 3 limitation )(see par. 95, 89, and Figures 2-3a); and 
a first longitudinal overlap distance signal (1stInterleave_Sig) comprising first longitudinal overlap distance data (1stInterleave) representative of longitudinal overlap distances (1stOverlaps) in a direction along the first direction (D) (e.g., vehicles of the group are moveable relative to each other within the group with a longitudinal position between the two front vehicles. For instance, Figures 2 and 3a depict at least one or more overlapping longitudinal position / distance between two vehicles (101 and 102 and others) and at least one or more gapping longitudinal position / location between first and second vehicles (101 and 103 or 102 and 104 or others) of each lane vehicle group – see annotated Figure 2 below – claims 3, 4, 5, 7, 9, 10-12, 16-19 and 21 limitations )(see par. 43, 58, 90 and Figures 3a and 2 ) to be maintained in the non-linear platoon (VSP4) by the each of the first and second vehicles (20, 30) of the first set (R1) interleaved in the first direction (D) relative to the leader vehicle (10) (e.g., Figure 3a depicts group of vehicle 100 – containing a lead vehicle – traveling in two different lanes and having a longitudinal position / location overlapping between the two front vehicles, in the direction of travel (arrow) )(see par. 95, 89, and Figures 2-3a), 
wherein the logic of the platoon control unit is executable by the processor to generate the first lateral offset distance data (1st_Lat_Off) and the first longitudinal overlap distance data (1st_Interveave) in accordance with a predetermined combination of the global position data (GPSData) representative of the position of the associated leading vehicle (10) relative to the associated geographical area (e.g., a first portion 202 / first control unit 204 configured to control group of vehicle 100 based on data about vehicle(s) and their environment / surrounding and GPS data)(see par. 98, 77-78; Figure 4), the performance data (Perform_Data) representative of the one or more performance characteristics of the plurality of associated following vehicles (20, 30, 40, 50, 60, ...), and the reorganization initiate signal (Reorg) (e.g., moving around an object 108 required reorganization of the group of vehicle 100. Furthermore, other vehicles can join the group of vehicle 100 prompting a reorganization of the group, which can have a variable shape formation)(see par. 96, 48, 94; Figure 3C). 



    PNG
    media_image1.png
    891
    1136
    media_image1.png
    Greyscale


	Conclusion


This application is a continuation application of U.S. application no. 15/395,214 filed on December 30, 2016, now U.S. Patent 10,372,123 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664